DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.

Claims 1, 3, 5-8, 10, 12-16, 18, 19, 21-24, 26-34, 36, 38-41, 43, 44, 46-49, and 51-56 are currently pending and have been considered below.
This Office Action is in response to Applicant Arguments/Remarks Made in Amendment filed on 12/04/2020.

Response to Arguments
Applicant’s arguments, see Pages 8-12, filed 12/04/2020 , with respect to the rejection(s) of claim(s) 1, 10, 18, 23, 27, 36, 43, 48, and 53-56 under Final Action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the following Objections are noted for further clarification or corrections.
Claim Objections
Claims 1, 10, 18, 23, 27, 36, 43, 48, and 53-56 are  objected to because of the following informalities:
In the Examiner’s opinion, the following amendment to claims 1, 10, 18, 23, 27, 36, 43, 48, and 53-56 would more accurately represent Applicant’s invention.
1. (Currently Amended) A method, comprising:
receiving, at a user equipment during registration, via non-access stratum signaling from a core network an indication configured to control whether the user equipment makes an emergency call over a fifth generation radio access technology or over another radio access technology as a fallback, wherein the indication represents to the user equipment to use the fifth generation radio access technology or the another radio access technology for the emergency call ; and making, by the user equipment, the emergency call based on the received indication.
10. (Currently Amended) A method comprising:
sending, by a core networkvia non-access stratum signaling an indication configured to control whether the user equipment makes an emergency call over a fifth generation radio access technology or over another radio access technology as Page 3 of 29a fallback, wherein the indication represents to the user equipment to use the fifth generation radio access technology or the another radio access technology for the emergency call and is associated with a registration message received via non-access stratum signaling;
and handling, by the user equipment, the emergency call based on the sent indication.
18. (Currently Amended) A method comprising:
receiving, at a user equipment during registration, via non-access stratum signaling from a core network a fifth generation radio access technology, which is coupled to the  fifth generation core network or which is coupled to the  another core network for the emergency call ;
and making, by the user equipment, the emergency call based on the received indication.
23. (Currently Amended) A method comprising:
sending, by a core networkvia non-access stratum signaling an indication configured to control whether the user equipment makes an emergency call over a fifth generation core network or over another core network as a fallback, wherein the indication represents to the user equipment to use  a fifth generation radio access technology, which is coupled to the  fifth generation core network or which is coupled to the  another core network for the emergency call ;
and handling, by the user equipment, the emergency call based on the sent indication.
27. (Currently Amended) An apparatus comprising:
at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least:
receive from a core network via non-access stratum signaling during registration an indication ;
and make the emergency call based on the received indication.

36. (Currently Amended) An apparatus comprising:
at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least:
send, to a user equipment during registration, via non-access stratum signaling an indication configured to control whether the user equipment makes an emergency call over a fifth generation radio access technology or over another radio access technology as a fallback, wherein the indication represents to the user equipment to use the fifth generation radio access technology or the another radio access technology for the emergency call , wherein the apparatus is a core network;
and handle, by the user equipment, the emergency call based on the sent indication.
43. (Currently Amended) An apparatus comprising: at least one processor;
and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least:
receive via non-access stratum signaling during registration an indication from a core networka fifth generation core network or over another core network as a fallback, wherein the indication represents to the user equipment to use  a fifth generation radio access technology, which is coupled to the  fifth generation core network or which is coupled to the  another core network for the emergency call ;
and make the emergency call based on the received indication.
48. (Currently Amended) An apparatus comprising:
at least one processor;
and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least:
send, to a user equipment during registration, via non-access stratum signaling an indication configured to control whether the user equipment makes an emergency call over the fifth generation core network or over another core network as a fallback, wherein the indication represents to the user equipment to use  a fifth generation radio access technology, which is coupled to the  fifth generation core network or which is coupled to the  another core network for the emergency call ;
and handle, by the user equipment, the emergency call based on the sent indication.
53. (Currently Amended) A non-transitory computer-readable medium including program code which, when executed in hardware, causes the hardware to perform operations comprising:
receiving, at a user equipment during registration, via non-access stratum signaling from a core network;
and making, by the user equipment, the emergency call based on the received indication.
54. (Currently Amended) A non-transitory computer-readable medium including program code which, when executed in hardware, causes the hardware to perform operations comprising:
sending via non-access stratum signaling, to a user equipment during registration, by a core network;
and handling, by the user equipment, the emergency call based on the sent indication.
55. (Currently Amended) A non-transitory computer-readable medium including program code which, when executed in hardware, causes the hardware to perform operations comprising:
receiving via non-access stratum signaling, at a user equipment during registration, from a core network a fifth generation radio access technology, which is coupled to the  fifth generation core network or which is coupled to the  another core network for the emergency call ;
and making, by the user equipment, the emergency call based on the received indication.
56. (Currently Amended) A non-transitory computer-readable medium including program code which, when executed in hardware, causes the hardware to perform operations comprising:
Page 15 of 29sending, to a user equipment during registration, via non-access stratum signaling by a core network a fifth generation radio access technology, which is coupled to the  fifth generation core network or which is coupled to the another core network for the emergency call ;
and handling, by the user equipment, the emergency call based on the sent indication.

The remaining claims are objected to by virtue of their dependencies.  
Appropriate correction is required.


Allowable Subject Matter
Claims 1, 3,5-10, 12-16, 18, 19, 21-24, 26-34, 36, 38-41, 43, 44, 46-49, and 51-56 would
be allowable upon overcoming the objections set forth above.
The following is a statement of reasons for the indication of allowable subject matter:
	As to claims 1, 3,5-10, 12-16, 18, 19, 21-24, 26-34, 36, 38-41, 43, 44, 46-49, and 51-56, the closest prior art 
Mallick e al. (US 20100240338) discloses the UE originating emergency communications and upon receiving a response to its connection origination (the response under consideration could either be at the AS level as using RRCConnectionRequest message in LTE or at the NAS level e.g. using an attach request) it comes to know if emergency communications are supported or not;
Borislow et al. (US 20090209224) discloses control logic that receives a first signal corresponding to an emergency call, said control logic implementing said emergency call as one of a cellular-based call or a VoIP call, said control logic implementing said emergency call as a cellular-based call via a cellular network if two-way communication can be established with a remote device via said cellular network;
Edge et al. (US 20160150574) discloses supporting emergency calls at an OTT service provider includes receiving a first message comprising an emergency call request from a user equipment (UE), wherein the first message is transferred to the OTT service provider via a serving mobile network operator (MNO) for the UE, and wherein the first message includes an address for an Internet Protocol (IP) Multimedia Subsystem (IMS) for the serving MNO;
and Chen et al. (US 8989719) discloses reformatting, by the device, the message into a non-access stratum (NAS) transparent message, wherein the NAS transparent message includes a flag to indicate a nature of the NAS transparent message and an application of the user equipment to which the NAS transparent message is directed.
There is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or system as disclosed by the closest prior art of record to have or render obvious the features of an indication received with a registration message via non-access stratum signaling from a core network, for controlling whether the user equipment makes an emergency call over a fifth generation radio access technology or over another radio access technology as a fallback, indicating to the user equipment to use the fifth generation radio access technology or the another radio access technology for the emergency call; and the user equipment making the emergency call according to the received indication, as defined in the specification, in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9277387 to Suh et al: The procedure for registering the emergency call and other normal services is of the case where the emergency call service request follows the normal service request.
US 8295247 to De Jong et al: Packet switched (PS) packets may be sent and received via a serving GPRS (General Packet Radio Service) support node (SGSN) 360, private IP backbone 380, Gateway GPRS Support Node (GGSN) 390, and external packet network 395.
US 20170374538 to Gellens et al: Apparatus may include means for transmitting a first signaling message to a third party emergency call server using a communication session, the first signaling message including a set of session information related to a communication session.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JULIO R PEREZ/Primary Examiner, Art Unit 2644